Citation Nr: 1718271	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-18 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of cold weather injury of the bilateral feet.  

2.  Entitlement to service connection for a bilateral foot disorder, to include hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Army from June 1980 to June 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board notes that prior to his current representation, the Veteran was represented by private counsel.  

The Board further notes that in the June 2011 appeal, the Veteran indicated that he did not wish to have a hearing; however, in a January 2017 letter, the Veteran was informed that he had been scheduled for a hearing before the Board for March 2017.  In a March 2017 statement, consistent with the filed appeal, the Veteran reiterated that he did not request a hearing.  As such, a hearing has not been conducted for these matters.  

The Board also notes that in the Veteran's original claim, he included the issue of entitlement to service connection for rheumatoid arthritis.  In November 2009, the Veteran provided a statement indicating withdrawal of his claim for rheumatoid arthritis.  Thus, this matter is not currently before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the claims file, the Board finds that additional development on the claims for service connection for residuals of cold weather injury of the bilateral feet and a bilateral foot disorder is warranted.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete and accurate record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson 20 Vet. App. 
79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

In regards to both claims for service connection, during the November 2009 VA examination, the examiner noted that the Veteran reported that he was exposed to cold weather as a result of his service in Germany during field training.  The Veteran further reported that he was out in the cold for at least two weeks at that time and did not have proper foot gear.  As a result, the Veteran indicated that he suffered bilateral foot pain, consisting of aching and pain on standing.  The examiner noted that it was not until the last 10 years that the pain of the feet started again.  

Contrary to the November 2009 VA examiner's notes with regard to the Veteran's reported pain to the feet, in a June 2010 statement, the Veteran stated that the November 2009 examiner was inaccurate in noting that the Veteran had reported that the onset of pain to the feet was 10 years ago, nearly 16 years since separation from active service.  The Veteran clarified that he was trying to explain to the examiner that the pain to his feet existed since his exposure to severe cold weather while in-service, but that the pain became increasingly worse during the last 10 years.  As such, the examiner's medical opinion was based on an inaccurate understanding of the Veteran's report of a significant factor in the analyses of the claimed disabilities.  

Given the foregoing and the fact that the Veteran's last examination was in November 2009, the Board must remand the matters of service connection for residuals of cold weather injury of the bilateral feet and a bilateral foot disorder for examination and opinion addressing the relationship, if any, between the claimed disabilities and his service.  
Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2.  After all obtainable treatment records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed residuals of cold weather injury of the bilateral feet and bilateral foot disorder, to include hallux valgus.  A copy of the claims file is to be provided to the examiner for review, and the examination report should reflect that these records were reviewed.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should set forth all examination findings, with a clear and complete rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  

Based on the examination results and a review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that a current disability was incurred in service or is otherwise medically related to service.  In providing the requested opinion, the examiner is asked to address the Veteran's statements as to the onset of his symptoms in service, as well as the various lay statements of record discussing his issues with his feet in service.  The examiner should assume that the Veteran is a credible historian.  

3.  The AOJ should undertake any additional development deemed warranted.  
4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

